                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

PETE LIVELY,                               )
MARVIN SWOPES, and                         )
DORVIN CONSTANT,                           )
                                           )
       Plaintiffs,                         )
                                           )
v.                                         )              Case No. CIV-19-446-D
                                           )
PAUL B. SKIDMORE, individually,            )
and BOARD OF COUNTY                        )
COMMISSIONERS OF KAY                       )
COUNTY,                                    )
                                           )
       Defendants.                         )

                                          ORDER
       Before the Court is Plaintiffs’ Motion to Compel Deposition of Counselor, Brian

Hermanson [Doc. No. 19]. Defendant Board of County Commissioners of Kay County

(“the Board”) has responded in opposition [Doc. No. 20]. Upon consideration of these

filings, the Court finds no need for a hearing, and issues its ruling.

                                     BACKGROUND

       Plaintiffs, formerly employees of Kay County, assert claims arising out of

Defendants’ termination of their employment. The Board is being sued, and Defendant

Paul Skidmore, a former Kay County Commissioner, is being sued in his individual

capacity. Plaintiffs allege that after they exhibited political support for Mr. Skidmore’s

opponent they were told either to resign or they would be terminated. According to

Plaintiffs, Mr. Skidmore and Kay County District Attorney Brian Hermanson “coerced []

Plaintiffs to choose their own method of termination of employment.” Pet. at ¶ 18 [Doc.
No. 1-2]. Plaintiffs assert federal claims against Defendants under 42 U.S.C. § 1983 for

violations of their substantive and procedural due process rights and their right to equal

protection under the Fourteenth Amendment. Plaintiffs also assert that their right to engage

in political activities and speech under the First Amendment was violated. Further,

Plaintiffs assert claims for wrongful termination and violations of their Oklahoma

constitutional rights.

       Plaintiffs’ counsel conducted Mr. Hermanson’s deposition on October 16, 2019, but

Mr. Hermanson, upon advice of the Board’s counsel, declined to answer questions that

counsel thought invaded the attorney-client privilege—particularly questions concerning

Mr. Hermanson’s conversations with Mr. Skidmore prior to the termination of Plaintiffs’

employment. Plaintiffs contend that Mr. Skidmore has waived the attorney-client privilege

by listing Mr. Hermanson as a possible witness who “may have relevant information

regarding conversations with and advice given to Defendant Skidmore . . . [and] may have

relevant information regarding Skidmore’s meeting with Plaintiffs regarding termination.”

Skidmore’s Initial Disclosures at 2 [Doc. No. 20-2]. The Board asserts that there has been

no affirmative act by the Board to establish waiver of the privilege.1

                                       ANALYSIS

       Pursuant to FED. R. EVID. 501, in this federal question case, federal common law

governs the scope of the attorney-client privilege. In re Qwest Communications Int’l Inc.,


1
  The Board also asserts that Mr. Skidmore cannot waive the privilege as an individual
since he is no longer a representative of the Board. Because the Court finds that neither
the Board nor Mr. Skidmore have waived the privilege, the Court does not reach this
argument.
                                             2
450 F.3d 1179, 1184 (10th Cir. 2006). It is well established that the attorney-client

privilege attaches to corporations. Commodity Futures Trading Comm’n v. Weintraub, 471

U.S. 343, 348 (1985) (citing Upjohn Co. v. United States, 449 U.S. 383 (1981)).

       The United States Supreme Court in Upjohn Co. v. United States decided that the

attorney-client privilege not only covers communications between counsel and top

management of a corporation, but also, under certain circumstances, communications

between counsel and lower-level employees. Upjohn, 449 U.S. at 396–98. The Supreme

Court emphasized that any other approach would “overlook[] the fact that the privilege

exists to protect not only the giving of professional advice to those who can act on it but

also the giving of information to the lawyer to enable him to give sound and informed

advice.” Id. at 390. Application of the attorney-client privilege must be determined on a

case-by-case basis. Id. at 396.

       Although the Supreme Court in Upjohn declined to articulate a set of rules for

applying the attorney-client privilege in the corporate context, its focus was on the position

or status of the employee with whom the communication was made and the context of the

communication. Id. at 394. Here, the communications at issue were made between Mr.

Hermanson and Mr. Skidmore at the time Mr. Skidmore was a county commissioner and

Plaintiffs’ supervisor. Mr. Skidmore was an obvious, primary source of information

concerning Plaintiffs’ job performance and any facts relating to their possible termination.

Considering the principles reviewed in Upjohn, the status of the employee and the context

of the communications, the Court determines that such communications are subject to the

privilege.

                                              3
       The Board, as the party asserting the privilege, bears the burden of demonstrating

that it applies and that it has not been waived. In re Grand Jury Proceedings, 616 F.3d

1172, 1183 (10th Cir. 2010).          Confidentiality is essential to the privilege, and

confidentiality is lost when the client discloses the substance of a privileged

communication to a third party. United States v. Ary, 518 F.3d 775, 782 (10th Cir. 2008).

Thus, voluntary disclosure to a third party waives the privilege. Id. Protection under the

privilege extends only to communications and not to the underlying facts. Upjohn Co.,

449 U.S. at 395. “A fact is one thing and a communication concerning that fact is an

entirely different thing.” Id. at 395–96.

       As explained by the Tenth Circuit in Frontier Ref., Inc. v. Gorman-Rupp Co., Inc.,

136 F.3d 695, 699 (10th Cir. 1998), courts generally employ some version of three general

approaches to determine whether a litigant has waived the attorney-client privilege. Under

the first approach, the “automatic waiver” rule, a litigant “automatically waives the

privilege upon assertion of a claim, counterclaim, or affirmative defense that raises as an

issue a matter to which otherwise privileged material is relevant.” Id. Under the second

approach, the privilege is waived only when the material to be discovered is both relevant

to the issues in the case and “vital” to the opposing side’s defense. Id. (citing Hearn v.

Rhay, 68 F.R.D. 574, 581 (E.D. Wash. 1975) (which sets forth a three-part test, including

relevance and vitality prongs). Finally, under the third approach, a litigant waives the

attorney-client privilege if, and only if, he directly inserts his attorney’s advice as an issue

in the case. Frontier Ref., Inc., 136 F.3d at 699.



                                               4
       Concluding that Wyoming would not adopt the “automatic waiver” rule, the Tenth

Circuit in Frontier Refining decided not to choose between the other two approaches

because the defendant failed to demonstrate its entitlement to the privileged materials under

the more liberal of the two—the intermediate approach cited in Hearn v. Rhay. Id. at 701.

Under the Hearn test, each of the following conditions must exist to constitute waiver: “(1)

assertion of the privilege was a result of some affirmative act, such as filing suit, by the

asserting party; (2) through this affirmative act, the asserting party put the protected

information at issue by making it relevant to the case; and (3) application of the privilege

would have denied the opposing party access to information vital to [its] defense.” Hearn,

68 F.R.D. at 581.

       Regardless of which approach is applied here, the Court still arrives at the same

conclusion. From the Court’s review of the record, neither the Board nor Mr. Skidmore

have asserted an advice-of-counsel defense. Defs.’ Answers [Doc. Nos. 3, 6]. Mr.

Skidmore’s initial disclosures do not disclose the substance of his conversations with Mr.

Hermanson, but rather indicate that Mr. Hermanson “may have relevant information.”

Def.’s Initial Disclosures at 2 (emphasis added) [Doc. No. 20-2]. Further, there is no

indication that Mr. Skidmore relied on Mr. Hermanson’s advice in terminating Plaintiffs’

employment.2 In summary, neither the Board nor Mr. Skidmore have placed protected

information at issue through an affirmative act.


2
 Mr. Skidmore’s deposition testimony does not change the analysis. Skidmore’s Dep. Tr.
at 171–72 [Doc. No. 19-3]. He does not disclose the substance of his conversations with
Mr. Hermanson or indicate that he relied on Mr. Hermanson’s guidance in terminating
Plaintiffs’ employment.
                                             5
                               CONCLUSION

     Accordingly, Plaintiffs’ Motion to Compel Deposition of Counselor, Brian

Hermanson [Doc. No. 19] is DENIED.

     IT IS SO ORDERED this 14th day of February 2020.




                                      6
